The appellants met their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The plaintiff alleged, inter alia, that as a result of the subject accident, the cervical and lumbar regions of her spine sustained certain injuries. The appellants submitted competent medical evidence establishing, prima facie, that the alleged injuries to the regions did not constitute serious injuries within the meaning of Insurance Law § 5102 (d) (see Rodriguez v Huerfano, 46 AD3d 794, 795 [2007]).
In opposition, the plaintiff submitted competent medical evidence raising a triable issue of fact as to whether the alleged injuries to the cervical and lumbar regions of her spine constituted serious injuries within the meaning of Insurance Law § 5102 (d) (see Perl v Meher, 18 NY3d 208, 217 [2011]). Accordingly, the Supreme Court properly denied the appellants’ motions for summary judgment dismissing the complaint insofar as asserted against each of them. Dillon, J.E, Balkin, Belen and Austin, JJ., concur.